Filed 1/12/21 In re O.R. CA2/4
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re O.R. et al.,                                               B304152
                                                                 (Los Angeles County
Persons Coming Under the                                          Super. Ct. No. 18CCJP00845A-B)
Juvenile Court Law.

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

J.R.-P. et al.,

         Defendants and Appellants.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Craig S. Barnes, Judge. Dismissed.
         Andre F.F. Toscano, under appointment by the Court of Appeal, for
Defendant and Appellant J.R.-P.
         Neale B. Gold, under appointment by the Court of Appeal, for
Defendant and Appellant M.R.
         No appearance for Plaintiff and Respondent.
      Defendants M.R. and J.R.-P. (respectively, mother and father;
collectively, parents) appeal from an order of the juvenile court
terminating their parental rights, under Welfare and Institutions Code
section 366.26, with regard to their sons, O.R. and M.R. After
examination of the record, appellants’ appointed counsel filed opening
briefs under In re Phoenix H. (2009) 47 Cal.4th 835 (Phoenix H.),
stating they found no arguable issues and asking this court to exercise
its discretion to allow their clients to file his or her own brief. (See id.
at pp. 844–845 [if appointed counsel files a brief raising no issues on
behalf of an indigent parent in a dependency action, the appellate court
has discretion to permit the parent to personally file a brief].) Counsel
advised their respective clients they had 30 days within which they
could personally submit any contentions he or she felt this court should
consider, and further that the court had discretion to grant or deny
permission to file the brief(s) if we found the existence of an arguable
issue, but the appeal would be dismissed in the absence of arguable
issues.
      Father submitted a letter in which he strove to explain his
troubled personal, mental health and marital history, and why those
circumstances drove his failure or inability to comply with court orders
or act appropriately during the course of this dependency action.
Mother also submitted a letter. She attempted to explain that,
notwithstanding her failure to comply with the reunification plan and
the likelihood of her sons’ adoption, “new evidence” established she had
shifted her focus from herself to her children. She explained that her

                                      2
participation in a rehabilitation program had facilitated her
“transformation” since parental rights were terminated on January 20,
2020, and that she is now “the best version of [herself] that [she could]
be” and “the person best suited to fill the needs of her children.” Each
parent asked this court to grant him or her another opportunity to
reunify with the children.
     An appealed from judgment is presumed correct. (Denham v.
Superior Court (1970) 2 Cal.3d 557, 564.) Appellant bears the burden to
raise claims of reversible error or another defect. If he or she fails to do
so, the appeal may be dismissed. (In re Sade C. (1996) 13 Cal.4th 952,
994.) Here, each parent, in essence, asks this court to reweigh and
resolve conflicts in the evidence, and reject the juvenile court’s
conclusions. We are not at liberty to do so. We have reviewed each
parent’s letter brief and conclude that neither brief presents good cause
that any legally cognizable error in the juvenile court’s orders exists.
Accordingly, the appeal is dismissed. (Phoenix H., supra, 47 Cal.4th at
pp. 843, 846; In re Sade C., at p. 994.)
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //



                                     3
                      DISPOSITION
The appeal is dismissed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                               WILLHITE, J.
We concur:



MANELLA, P. J.



CURREY, J.




                           4